Exhibit 10.1
 
PATENT LICENSE AND SETTLEMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made, entered into and effective this ____
day of November, 2013 (the “Effective Date”), by and between Single Touch
Interactive, Inc. (“SITO”), a Nevada corporation with corporate offices at 2235
Encinitas Boulevard, Suite 210, Encinitas, California 92024, and Zoove
Corporation (“Zoove”), a Delaware corporation with corporate offices at 2200
Geng Road, Suite 230, Palo Alto, California 94303.  SITO and Zoove are
individually referred to as a “Party” and collectively as the “Parties.”
 
WHEREAS, SITO represents that it owns all rights in the SITO Patents (as
hereafter defined);
 
WHEREAS, Zoove represents that it owns all rights in the Zoove Patents (as
hereafter defined);
 
WHEREAS, SITO brought an action against Zoove in the United States District
Court for the Northern District of California, No. 4:12-CV-00831-YGR (“the
Litigation”);
 
WHEREAS, the Parties agree that this Agreement shall supersede the Confidential
Settlement Communication executed by the Parties on October 22 and 24, 2013; and
 
WHEREAS, the Parties wish to resolve their dispute pursuant to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the above promises and mutual covenants
hereinafter contained, the Parties agree as follows:

 
ARTICLE I
 
DEFINITIONS
 
1.1.           As used in this Agreement, the following terms shall have the
following meanings:
 
“ADC” or “abbreviated dial code” means telephone dialing codes having one or
more star (*) characters and/or one or more pound (#) characters and one or more
alphanumeric characters.
 
“#ADC” means an ADC having one or more pound (#) characters but no other special
characters (such as star (*) characters) and one or more alphanumeric
characters.
 
 “Affiliates” means any company, individual, corporation, partnership,
association, or other entity that now or hereafter directly or indirectly
controls, is controlled by, or is under common control with a party to this
Agreement, and for these purposes “control” shall mean ownership of fifty
percent (50%) or more of the controlling shares or other equity interests in a
Person or entity.
 
 
1

--------------------------------------------------------------------------------

 
 
“Field” means all uses and applications of ADCs.
 
“Minimum Carrier-Mandated Price” means the lowest price required by a carrier to
be charged for a fee or cost.
 
“SITO-Licensed Technology” means all Zoove products and services falling within
the scope of one or more claims or claim elements of the SITO Patents, including
all past, present, and future methods, processes, apparatuses, devices,
products, web sites, systems, and other products and services.
 
“Zoove-Licensed Technology” means all SITO products and services falling within
the scope of one or more claims or claim elements of the Zoove Patents,
including all past, present, and future methods, processes, apparatuses,
devices, products, web sites, systems, and other products and services.
 
“SITO Asserted Patents” means U.S. Patent Nos. 7,813,716 and 8,041,341 and (i)
any and all patents and applications claiming priority thereto, and (ii) any and
all patents and applications to which either or both of U.S. Patent Nos.
7,813,716 and 8,041,341 claims priority (the “SITO Asserted Priority
Applications”), and (iii) any and all patents and applications claiming priority
in whole or in part to one or more SITO Asserted Priority Applications.
 
“Other SITO Patents” means (i) those Patents listed in Exhibit A to this
Agreement, (ii) any and all Patents existing or subsequently issuing from any
application to which any of the Patents listed in Exhibit A claim priority
(collectively, the “Other SITO Priority Applications”); (iii) any and all
Patents existing or subsequently issuing from any application (including
continuations, divisionals, continuations-in-part, reexaminations, reissues,
extensions, and renewals) claiming priority to any of any of the Patents listed
in Exhibit A, or which claim priority, directly or indirectly, to any of the
Other SITO Priority Applications;  and (iv) any foreign counterparts of any of
the foregoing in any jurisdiction of the world.
 
“SITO Patents” means the SITO Asserted Patents and the Other SITO Patents.
 
“Zoove Patents” means (i) those Patents listed in Exhibit B to this Agreement,
(ii) any and all Patents existing or subsequently issuing from any application
to which any of the Patents listed in Exhibit B claim priority (collectively,
the “Zoove Priority Applications”);  (iii) any and all Patents existing or
subsequently issuing from any application (including continuations, divisionals,
continuations-in-part, reexaminations, reissues, extensions, and renewals)
claiming priority to any of any of the Patents listed in Exhibit B, or which
claim priority, directly or indirectly, to any of the Zoove Priority
Applications; and (iv) any foreign counterparts of any of the foregoing in any
jurisdiction of the world.
 
“Patents” means (i) all classes or types of patents, including utility patents,
utility models, design patents, invention certificates, reexaminations,
reissues, extensions, and renewals, in all jurisdictions of the world; and (ii)
all applications (including provisional and nonprovisional applications),
continuations, divisionals, continuations-in-part, and rights to inventions for
which applications may be filed, for these classes or types of patents in all
jurisdictions of the world.
 
 
2

--------------------------------------------------------------------------------

 
 
“Period” means a period of ten (10) years from the Effective Date.
 
“Person” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization, or other
legal or governmental entity.
 
“Provision” means arranging for commercial operation of a #ADC.
 
“Third Party” means a Person other than a Party to this Agreement.
 
ARTICLE II
 
RELEASES
 
2.1.           SITO Release of Zoove.  SITO, on behalf of itself and its
officers, directors, members, employees, agents, representatives, attorneys,
predecessors, heirs, successors, and assigns, hereby forever and irrevocably
releases, acquits, and discharges, fully and completely, (i) Zoove, its
officers, directors, members, employees, agents, representatives, attorneys,
predecessors, heirs, successors, and assigns, and (ii) manufacturers,
developers, vendors, or suppliers, or any customer, user, partner (including,
without limitation, any telecommunications carriers with which Zoove has a
business relationship, hereafter “carrier partners”), contractor, or
subcontractor of Zoove in connection with activities involving or arising from a
business relationship with Zoove (collectively, the “Zoove Releasees”), in each
case from any and all claims, causes of action, actions, debts, demands,
covenants, contracts, controversies, agreements, promises, doings, omissions,
liabilities, losses, damages, attorneys’ fees, court costs, or any other form of
claim or compensation, whether known or unknown, suspected or unsuspected,
disclosed or undisclosed, whether in law or equity, based upon, resulting from
or arising in connection with any actions, omissions, events, transactions, or
matters of or involving any one or more of the Zoove Releasees that have
occurred on or before the Effective Date of this Agreement (individually and
collectively, the “SITO Claims”).  Each of the foregoing officers, directors,
members, employees, agents, representatives, attorneys, predecessors, heirs,
successors, and assigns of Zoove is hereby declared an intended Third Party
beneficiary of this Agreement and may enforce this Agreement in its own
right.  SITO represents and warrants to Zoove that it has not assigned or
transferred any of the SITO Claims.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2.           Zoove Release of SITO. Zoove, on behalf of itself and its
officers, directors, members, employees, agents, representatives, attorneys,
predecessors, heirs, successors, and assigns, hereby forever and irrevocably
releases, acquits, and discharges, fully and completely, (i) SITO, its officers,
directors, members, employees, agents, representatives, attorneys, predecessors,
heirs, successors, and assigns, and (ii) manufacturers, developers, vendors, or
suppliers, or any customer, user, partner (including, without limitation, any
carrier partners), contractor, or subcontractor of SITO in connection with
activities involving or arising from a business relationship with SITO
(collectively, the “SITO Releasees”), in each case from any and all claims,
causes of action, actions, debts, demands, covenants, contracts, controversies,
agreements, promises, doings, omissions, liabilities, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation,
whether known or unknown, suspected or unsuspected, disclosed or undisclosed,
whether in law or equity, based upon, resulting from or arising in connection
with any actions, omissions, events, transactions, or matters of or involving
any one or more of the SITO Releasees that have occurred on or before the
Effective Date of this Agreement (individually and collectively, the “Zoove
Claims”).  Each of the foregoing officers, directors, members, employees,
agents, representatives, attorneys, predecessors, heirs, successors, and
assigns of SITO is hereby declared an intended Third Party beneficiary of this
Agreement and may enforce this Agreement in its own right.  Zoove represents and
warrants to SITO that it has not assigned or transferred any of the Zoove
Claims.
 
2.3.           General Releases.  The releases by SITO and Zoove, on behalf of
themselves and their respective officers, directors, members, employees, agents,
representatives, attorneys, predecessors, heirs, successors, and assigns, in
this Agreement include an express, informed, knowing, and voluntary waiver and
relinquishment to the fullest extent permitted by law.  In this connection, the
Parties acknowledge that they may have sustained damages, losses, costs, or
expenses which are presently unknown and unsuspected and that such damages,
losses, costs, or expenses as may have been sustained may give rise to
additional damages, losses, costs, or expenses in the future.  The Parties
hereto further acknowledge that they have negotiated this Agreement taking into
account presently unsuspected and unknown claims, counterclaims, causes of
action, damages, losses, costs, and expenses based upon, resulting from or
arising in connection with any actions, omissions, events, transactions, or
matters of or involving any one or more of the Zoove Releasees or SITO Releasees
that have occurred on or before the Effective Date of this Agreement, and the
Parties voluntarily and with full knowledge of its significance, expressly waive
and relinquish any and all rights they may have under any state or federal
statute, rule or common law principle, in law or equity, relating to limitations
on general releases.  Accordingly, SITO and Zoove each, on behalf of themselves
and their respective officers, directors, members, employees, agents,
representatives, attorneys, predecessors, heirs, successors, and assigns, hereby
waive any and all rights under California Civil Code Section 1542 and any other
statute or law of similar import or purpose of any other jurisdiction with
respect to the releases contained in this Agreement.  California Civil Code
Section 1542 reads as follows:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
GRANTS AND COVENANTS
 
3.1.           SITO Licenses to Zoove.
 
3.1.1.           SITO Asserted Patents. Subject to the payment provided under
Article V and the terms and conditions of this Agreement, SITO hereby grants to
Zoove a non-exclusive, non-transferable (except as provided for in Section 7.1),
royalty-free, fully paid-up, worldwide license, under the SITO Asserted Patents
to practice, design, have designed, make, have made, operate, have operated,
practice, sell, offer for sale, import, and use, by or on behalf of Zoove, the
SITO-Licensed Technology.  SITO does not grant to Zoove the right to grant
sublicenses with respect to the SITO Asserted Patents.  No royalties or
additional payments of any kind shall be required in order to maintain this
Agreement in force.
 
3.1.2.           Other SITO Patents.  Subject to the payment provided under
Article V and the terms and conditions of this Agreement, SITO hereby grants to
Zoove a non-exclusive, non-transferable (except as provided for in Section 7.1),
royalty-free, fully paid-up, worldwide license, under the Other SITO Patents to
practice, design, have designed, make, have made, operate, have operated,
practice, sell, offer for sale, import, and use, by or on behalf of Zoove, the
SITO-Licensed Technology in the Field for the Period.  SITO does not grant to
Zoove the right to grant sublicenses with respect to the Other SITO Patents.  No
royalties or additional payments of any kind shall be required in order to
maintain this Agreement in force.
 
3.2.           Zoove License to SITO.  Zoove hereby grants to SITO a
non-exclusive, non-transferable (except as provided for in Section 7.1),
royalty-free, fully paid-up, worldwide license, under the Zoove Patents to
practice, design, have designed, make, have made, operate, have operated,
practice, sell, offer for sale, import, and use, by or on behalf of SITO, the
Zoove-Licensed Technology in the Field for the Period.  Zoove does not grant to
SITO the right to grant further sublicenses with respect to the Zoove
Patents.  No royalties or additional payments of any kind shall be required in
order to maintain this Agreement in force.
 
3.3.           No Other Rights.  No rights or licenses are granted under any
Patents except as expressly provided herein, whether by implication, estoppel,
or otherwise.
 
3.4.           Provisioning of #ADCs.  For the Period, Zoove will Provision
#ADCs pursuant to the terms set forth in Exhibit C hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
DISMISSAL OF LITIGATION
 
4.1.           Within ten (10) court days after the payment of the consideration
to SITO under Section 5.1 below, the Parties shall cause their respective
counsel to execute and file the stipulated motion substantially in the form set
forth in Exhibit D dismissing with prejudice all claims, affirmative defenses,
and counterclaims between the Parties in the Litigation and the stipulated
motion and memorandum in support substantially in the form set forth in Exhibit
E vacating the claim construction order.  The Parties shall promptly proceed
with any and all additional procedures needed to dismiss with prejudice the
Litigation.  The Parties agree that the settlement of the Litigation is intended
solely as a compromise of disputed claims, counterclaims, and defenses.
 
4.2.           The Parties acknowledge and agree that this Agreement is
enforceable according to its terms even though the Litigation and claims are to
be finally dismissed with prejudice.
 
4.3.           The Parties agree that they shall bear their own costs and
attorneys’ fees relating to the Litigation and to the negotiation of this
Agreement.
 
4.4.           Zoove acknowledges the validity of U.S. Patent Nos. 7,813,716 and
8,041,341.
 
ARTICLE V
 
CONSIDERATION
 
5.1.           In consideration of the licenses, releases, and covenants granted
by SITO and the dismissal by SITO of its claims in the Litigation, Zoove agrees
to pay to SITO a total of $750,000, payable by Zoove to SITO in accordance with
the following schedule:
 
Within ten (10) days of execution of this Agreement:  $100,000
First Anniversary of Effective Date:  $200,000
Second Anniversary of Effective Date:  $225,000
Third Anniversary of Effective Date:  $225,000
 
5.2.           All taxes imposed as a result of the existence of this Agreement
or the performance hereunder shall be paid by the Party required to do so by
applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
TERM
 
6.1.           Term.  The term of this Agreement shall commence upon the
Effective Date and shall continue for the later of the Period or the expiration
of the last-to-expire of the SITO Asserted Patents.  Notwithstanding the above,
this Agreement may otherwise only be terminated in whole or in part upon the
mutual written agreement of the Parties.
 
ARTICLE VII
 
ASSIGNMENT AND CHANGE OF CONTROL
 
7.1.           Transfers and Assignments.  This Agreement shall be binding on
any successors of the Parties.  A Party may assign, delegate, sell, transfer, or
otherwise dispose of its rights, privileges, or obligations granted or assumed
under this Agreement without the express prior written consent of the other
Party in connection with a reorganization, merger, acquisition or sale of all or
substantially all of its assets related to the Provisioning or lease or sale of
ADCs, including but not limited to any claims related to the Litigation, the
SITO-Licensed Technology, or the Zoove-Licensed Technology, provided that the
assignee, delegatee, purchaser, or transferee executes an agreement agreeing to
be bound by all of the terms and conditions of this Agreement including a
requirement to bind all further successors-in-interest or assigns thereof to the
terms and conditions of this Agreement.  Any attempted assignment, delegation,
sale, transfer, or other disposition in contravention of this Section shall be
deemed null and void
 
ARTICLE VIII
 
MISCELLANEOUS PROVISIONS
 
8.1.           Representations and Warranties.
 
(a)           SITO represents and warrants that (i) SITO has the full legal
authority to enter into this Agreement and perform its duties and obligations
outlined in this Agreement; (ii) the execution of this Agreement by SITO and the
performance of its obligations hereunder will not violate any agreement, whether
written or oral, to which SITO is a party; (iii) the SITO Patents are the only
Patents owned or controlled by SITO and/or its Affiliates that relate to ADCs;
(iv) SITO has the right to grant releases and licenses with respect to the SITO
Patents of the full scope set forth herein without payment of any consideration
to any Third Party, (v) to the knowledge of SITO, the SITO Patents are valid and
enforceable, (vi) SITO has not assigned or otherwise transferred to any other
Person any rights to any causes of action, damages, or other remedies, or any
SITO Patents or claims, counterclaims, or defenses, relating to the Litigation,
(vii) there are no liens, conveyances, mortgages, assignments, encumbrances, or
other agreements that would prevent or impair the full and complete exercise of
the terms and conditions of this Agreement, and (viii) it shall cause any
subsequent owner of the SITO Patents to take the SITO Patents subject to the
terms and conditions of this Agreement and to expressly assume the obligations
of SITO hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Zoove represents and warrants that (i) Zoove has the full legal
authority to enter into this Agreement and perform its duties and obligations
outlined in this Agreement; (ii) the execution of this Agreement by Zoove and
the performance of its obligations hereunder will not violate any agreement,
whether written or oral, to which Zoove is a party; (iii) the Zoove Patents are
the only Patents owned or controlled by Zoove and/or its Affiliates that relate
to ADCs; (iv) Zoove has the right to grant releases and licenses with respect to
the Zoove Patents of the full scope set forth herein without payment of any
consideration to any Third Party, (v) to the knowledge of Zoove , the Zoove
Patents are valid and enforceable, (vi) Zoove has not assigned or otherwise
transferred to any other Person any rights to any causes of action, damages, or
other remedies, or any Zoove Patents or claims, counterclaims, or defenses,
relating to the Litigation, (vii) there are no liens, conveyances, mortgages,
assignments, encumbrances, or other agreements that would prevent or impair the
full and complete exercise of the terms and conditions of this Agreement, and
(viii) it shall cause any subsequent owner of the Zoove Patents to take the
Zoove Patents subject to the terms and conditions of this Agreement and to
expressly assume the obligations of Zoove hereunder.
 
(c)           Nothing contained in this Agreement shall be construed as:
 
(i)           a warranty or representation by SITO that any manufacture, sale,
use, or other disposition of products by Zoove has been or will be free from
infringement of any patents other than the SITO Patents;
 
(ii)           a warranty or representation by Zoove that any manufacture, sale,
use, or other disposition of products by SITO has been or will be free from
infringement of any patents other than the Zoove Patents;
 
(iii)           an agreement by either Party to bring or prosecute actions or
suits against Third Parties for infringement, or conferring any right to the
other Party to bring or prosecute actions or suits against Third Parties for
infringement;
 
 
(iv)           conferring any right to the other Party to use in advertising,
publicity, or otherwise, any trademark, trade name, or names of a Party, or any
contraction, abbreviation, or simulation thereof, without the prior written
consent of such Party (except to announce the existence of a settlement between
the Parties, as stated in Section 8.5);
 
(v)           conferring by implication, estoppel, or otherwise, upon the other
Party, any right or license, except for the rights and licenses expressly
granted hereunder;
 
 
8

--------------------------------------------------------------------------------

 
 
(vi)           an obligation to furnish any technical information or know-how;
 
(vii)           representations or warranties by SITO as to validity of the SITO
Patents or of the scope of any of the claims contained therein; or
 
(viii)           representations or warranties by Zoove as to validity of the
Zoove Patents or of the scope of any of the claims contained therein; or
 
(ix)           any assumption of liability by either Party or its employees
resulting from the exercise of this license.
 
8.2.           DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THIS AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUE OR OTHERWISE.
 
8.3.           Confidentiality.  From and after the Effective Date, neither
Party shall disclose the terms of this Agreement without the prior written
consent of the other Party except:
 
(a)           with the prior written consent of the other Party;
 
(b)           to any governmental body having jurisdiction and specifically
requiring such disclosure;
 
(c)           in response to a valid subpoena or as otherwise may be required by
law;
 
(d)           for the purposes of disclosure in connection with the Securities
and Exchange Act of 1934, as amended, the Securities Act of 1933, as amended,
and any other reports filed with the Securities and Exchange Commission, or any
other filings, reports or disclosures that may be required under applicable laws
or regulations;
 
(e)           to a Party’s accountants, legal counsel, tax advisors, and other
financial and legal advisors, subject to obligations of confidentiality and/or
privilege;
 
(f)           as required during the course of litigation and subject to
protective order; provided, however, that any production under a protective
order shall be protected under an “Attorneys Eyes Only” or higher
confidentiality designation;
 
(g)           in confidence, in connection with a proposed merger, financing,
acquisition, or similar transaction; and
 
 
9

--------------------------------------------------------------------------------

 
 
(h)           a Party may disclose the terms of this Agreement to customers,
users, and Third Party manufacturers, developers, vendors, suppliers, partners
(including, without limitation, carrier partners), contractors, and
subcontractors only to the extent necessary to exercise its rights under the
releases, license grants, and covenants contained herein, but shall redact any
other terms, including financial terms;
 
(i)           provided, however, that prior to any such disclosure pursuant to
paragraph (c) hereof, the Party seeking disclosure shall provide written notice
and an opportunity to object to the other Party and, that prior to any such
disclosure pursuant to paragraphs (c), (g), and/or (h) hereof, take all
reasonable actions in an effort to minimize the nature and extent of such
disclosure.
 
8.4.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be delivered by hand, or if dispatched by prepaid
air courier with package tracing capabilities or by registered or certified
airmail, postage prepaid, addressed as follows:
 
If to SITO:
 
c/o
Single Touch Interactive, Inc.
c/o Single Touch Systems, Inc.
100 Town Square Place, Suite 204
Jersey City, NJ 07310
Attention: James Orsini


  If to Zoove:
 
  c/o
Zoove Corp.
2200 Geng Road, Suite 230
Palo Alto, California  94303
Attention:  Tim Jemison
 
Such notices shall be deemed to have been served when received by
addressee.  Either Party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such Party as above provided at such changed address.
 
8.5.           Publicity.  Neither Party will issue a press release or any other
announcement regarding this Agreement or the relationship contemplated herein
unless both Parties provide prior consent in writing; except the parties shall
issue a joint press release within one (1) calendar day of signing this
Agreement.  The Parties shall direct their representatives not to make any
disclosures of the terms of this Agreement except as authorized pursuant to
Section 8.3.  Notwithstanding the foregoing and Section 8.3, either Party may
state that “SITO and Zoove have reached a confidential settlement in this
matter.”
 
 
10

--------------------------------------------------------------------------------

 
 
8.6.           Non-Agency.  Nothing in this Agreement shall be deemed to
constitute a partnership, agency, employer-employee, or joint venture
relationship between the Parties.
 
8.7.           Governing Law and Jurisdiction.  This Agreement and all matters
connected with the performance thereof shall be governed by and will be
construed, interpreted, and applied in accordance with the laws of the State of
California and the federal laws of the United States as applicable therein,
excluding any conflict of law provisions.  The Parties hereby submit to the
exclusive jurisdiction of the state and federal courts located in jurisdiction
of the United States District Court for the Northern District of California to
enforce or interpret this Agreement.
 
8.8.           Severability.  In the event that any term or provision of this
Agreement is deemed illegal, invalid, unenforceable, or void by a final,
non-appealable judgment of a court or tribunal of competent jurisdiction under
any applicable statute or rule of law, such court or tribunal is authorized to
modify such provision to the minimum extent possible to effect the overall
intention of the Parties as of the Effective Date of this Agreement.  The
Parties agree to negotiate in good faith to try and substitute an enforceable
provision for any invalid or unenforceable provision that most nearly achieves
the intent of such provisions.
 
8.9.           Entire Agreement, Amendments, and Waivers.  This Agreement
constitutes and contains the entire agreement between the Parties, and
supersedes any and all prior negotiations, conversations, correspondence,
understandings, and letters respecting the subject matter hereof.  This
Agreement may be amended or modified or one or more provisions hereof waived
only by a mutual written agreement signed by the Parties.  No delay or omission
by any Party in exercising any right or power arising from any default by the
other Party shall be construed as a waiver of such default, nor shall any single
or partial exercise thereof preclude any further exercise thereof or the
exercise of any other right or power arising from any default by a Party.  No
waiver of any breach of any covenant or other condition shall be construed to be
a waiver of or consent to any previous or subsequent breach of the same or of
any other covenant or condition.
 
8.10.           Construction; Language.  The Parties have each been represented
by counsel in the negotiation of this Agreement and have jointly prepared this
Agreement with counsel’s assistance.  Any rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not be
applied in the construction or interpretation of this Agreement.  As used in
this Agreement, the words “include” and “including” and variations thereof, will
not be deemed to be terms of limitation, but rather will be deemed to be
followed by the words “without limitation.”  The headings and subheadings
contained herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.  This Agreement is in the English language only, which language shall
be controlling in all respects, and all notices under this Agreement shall be in
the English language.
 
8.11.           Counterparts.  This Agreement may be executed in counterparts or
duplicate originals, each of which shall be regarded as one and the same
instrument, and which shall be the official and governing versions in the
interpretation of this Agreement.  This Agreement may be executed by facsimile
signatures and such signatures or other digital images of the signatures shall
be deemed to bind each Party as if they were original signatures.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.
 

SINGLE TOUCH INTERACTIVE, INC.   ZOOVE CORPORATION               By:   
 
   By:
 
  Name:   
 
   Name:
 
  Title: 
 
   Title:
 
 

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A


OTHER SITO PATENTS (As of the Effective Date)


Serial No.
Filing Date
Patent No.
Issue Date
Title
Inventor
Country
60/724,227
10/05/2005
   
Content Selection and Delivery of Complementary Information
Macaluso
US
60/890,821
02/20/2007
   
Automatic Provisioning of Abbreviated Dialing Codes
Macaluso
US
60/908,283
03/27/2007
   
Pushing Coupon Values Using Abbreviated Dialing Codes
Macaluso
US
61/180,716
05/22/2009
   
Searchable Coupon Values
Macaluso
US
11/413,241
04/28/2006
   
Content Selection and Delivery of Complementary Information
Macaluso
US
12/034,518
02/20/2008
   
Automatic Provisioning of Abbreviated Dialing Codes
Macaluso
US
12/057,046
03/27/2008
   
Pushing Coupon Values
Macaluso
US
12/786,354
05/24/2010
   
Searchable Coupon Values
Macaluso
US
PCT/US08/54439
02/20/2008
   
Automatic Provisioning of Abbreviated Dialing Codes
Macaluso
PCT
PCT/US08/58465
03/27/2008
   
Pushing Coupon Values
Macaluso
PCT
PCT/US10/35952
05/24/2010
   
Searchable Coupon Values
Macaluso
PCT
2,678,816
02/20/2008
   
Automatic Provisioning of Abbreviated Dialing Codes
Macaluso
CA
2,678,917
03/27/2008
   
Pushing Coupon Values
Macaluso
CA

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT B


ZOOVE PATENTS (As of the Effective Date)


Serial No.
Filing Date
Patent No.
Issue Date
Title
Inventor
Country
60/367,606
03/26/2002
   
Wireless data system
 
Burgess
US
10/400,196
03/26/2003
7,257,391
08/14/2007
Wireless data system
 
Burgess
US
11/891,853
08/13/2007
   
System and method for service invocation and response with a communication
device
Jemison
US
11/985,576
11/15/2007
   
System and method for mediating service invocation from a communication device
Jemison.
US
11/999,321
12/05/2007
8,260,267
09/04/2012
Device based telecommunications initiated data fulfillment system
Han
US
13/599,239
08/30/2012
   
Device based telecommunications initiated data fulfillment system
Han
US
61/811,519
04/12/2013
   
Abbreviated-dialing code telecommunications with social media integration
Albinson
US
13/942,157
07/15/2013
   
Abbreviated-dialing code telecommunications with social media integration
Albinson
US
13/943,233
07/16/2013
   
System and method for service invocation and response with a communication
device based on transmitted code content recognition
Hua
US
61/876,964
09/12/2013
   
Configurable information sharing using abbreviated dial codes
Caffey
US

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT C


PROVISIONING CRITERIA


 
·
Zoove will Provision up to 100 #ADCs codes per year for SITO.

 
·
Existing #ADCs already Provisioned by SITO may be further Provisioned as
provided hereunder; provided, however, any #ADCs previously provisioned by SITO
and not further Provisioned in accordance with this Agreement shall not be
subject to the terms hereof.

 
·
Currently, #ADCs will be Provisioned only for call forwarding to interactive
voice response.  If Zoove Provisions #ADCs with additional capabilities for
customers comparable to SITO or makes #ADCs with additional capabilities
generally available, Zoove will make such additional capabilities available to
SITO.

 
·
Zoove shall use best commercial efforts to Provision #ADCs with telecom carriers
that Zoove supports at the time of a Provisioning request received from
SITO.  Carriers presently supported by Zoove are AT&T, Sprint and T-Mobile on an
automatic basis and Verizon Wireless on a manual basis.

 
·
All Provisioning is subject to carrier approval.

 
·
All Provisioning is subject to carrier reclamation with 30 days notice to SITO.

 
·
Newly Provisioned #ADCs must be associated with an active marketing campaign
within 30 days or will be subject to carrier reclamation.

 
·
Annual contracts will be paid on an up-front basis and a per-minute fee will be
billed monthly.

 
·
Provisioning requests currently will require a minimum of 30 days for
fulfillment.

 
·
If a #ADC corresponds to a trademark, SITO must demonstrate that the customer
owns the trademark.

 
·
Zoove shall provide support to SITO consistent with that provided to comparable
customers.

 
·
All fees and costs charged here under by or for Zoove to SITO in any way related
to any ADC (including but not limited to any up-front fee or cost and/or any
per-minute fee or cost) shall be at a thirty-percent (30%) discount from a
Minimum Carrier-Mandated Price for that fee or cost or, if there is no Minimum
Carrier-Mandated Price for a fee or cost, then Zoove shall charge SITO for that
fee or cost at a thirty-percent (30%) discount from its standard posted pricing
then in effect (the “Discount Pricing”).  SITO will adhere to Zoove’s standard
terms and conditions for use of ADCs prior to Zoove Provisioning any #ADCs,
which terms will require SITO to pay Zoove’s up-front fees at the Discount
Pricing and any additional fees that accrue on a per-minute basis at the
Discount Pricing within thirty (30) days of those fees accruing.



 
 
15

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT D
STIPULATION AND ORDER
IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
 
 
 
 
 
16

--------------------------------------------------------------------------------

 


POLSINELLI SHUGHART PC
GRAHAM L.W. DAY (No. 186553) (gday@polsinelli.com)
KEITH J. GRADY (No. 46757MO) (kgrady@polsinelli.com)
(Admitted Pro Hac Vice)
100 S. 4th Street, Suite 1000
St. Louis, MO  63102
Tel:   (314) 889-8000
Fax:  (314) 622-6709
 
Attorneys for Plaintiff and Counter-Defendant
SINGLE TOUCH INTERACTIVE, INC.


KEKER & VAN NEST LLP
STUART L. GASNER - # 164675 (sgasner@kvn.com)
WINSTON LIAW - # 273899 (wliaw@kvn.com)
633 Battery Street
San Francisco, CA 94111-1809
Telephone:                      415 391 5400
Facsimile:                      415 397 7188
 
BINGHAM MCCUTCHEN LLP
CARLOS PATRICIO MINO # 247022 (carlos.mino@bingham.com)
1117 S. California Avenue
Palo Alto, CA 94304-1106
Telephone:                      650 849 4400
Facsimile:  (650) 849-4800
 
Attorneys for Defendant and Counter-Plaintiff
ZOOVE CORPORATION
 
 
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION
 
 
SINGLE TOUCH INTERACTIVE, INC., a Nevada corporation,
 
Plaintiff and Counter-defendant,
v.
 
ZOOVE CORPORATION, a Delaware corporation,
 
Defendant and Counter-plaintiff.
 
Case No. 4:12-CV-00831-YGR
 
SINGLE TOUCH INTERACTIVE, INC.’S AND ZOOVE CORPORATION’S STIPULATED DISMISSAL OF
CLAIMS AND COUNTERCLAIMS WITH PREJUDICE
 
Judge:                  Hon. Yvonne Gonzalez Rogers
 
Date Filed:                  February 21, 2012
 
Trial Date:                  None Set
 

 
WHEREAS, Plaintiff and Counter-Defendant Single Touch Interactive, Inc. (“SITO”)
and Defendant and Counter-Claimant Zoove Corporation (“Zoove”) have entered into
a Patent License and Settlement Agreement dated ______;
WHEREAS, Plaintiff and Counter-Defendant SITO seeks to dismiss with prejudice
all claims as asserted by SITO against Zoove in this action;
WHEREAS, Defendant and Counter-Claimant Zoove seeks to dismiss with prejudice
all counterclaims as asserted by Zoove against SITO in this action;
THEREFORE, Plaintiff and Counter-Defendant Single Touch Interactive, Inc. and
Defendant and Counter-Claimant Zoove Corporation, pursuant to Fed. R. Civ. P.
41(a)(2) and (c), hereby stipulate and respectfully request that this action,
including all claims and counterclaims, be dismissed in its entirety WITH
PREJUDICE, with each party to bear its own costs, expenses, and attorneys’ fees.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 Dated: _____________
   





Respectfully submitted,
 
POLSINELLI SHUGHART PC
 
By: /s/ Keith Grady                                                         
KEITH GRADY
          Attorneys for Plaintiff and
          Counter-Defendant
           Single Touch Interactive, Inc.
 
 
KEKER & VAN NEST LLP
 
By: /s/ Stuart L.
Gasner                                                           
      STUART L. GASNER
             Attorneys for Defendant and
            Counter-Plaintiff
             Zoove Corporation
   

 
PURSUANT TO STIPULATION, IT IS SO ORDERED.
 
 

Dated:                     Honorable Yvonne Gonzalez Rogers               United
States District Court Judge  

 
 
18

--------------------------------------------------------------------------------

 
 
CERTIFICATION BY STUART L. GASNER PURSUANT TO GENERAL RULE NO. 45,
SECTION X. RE E-FILING ON BEHALF OF OTHER SIGNATORY
 
1.           I am a lawyer licensed to practice law in the State of California,
and am a partner in the law firm of Keker & Van Nest LLP, counsel for Defendant
and Counter-Plaintiff Zoove Corporation.  The statements herein are made on my
personal knowledge, and if called as a witness I could and would testify
thereto.
2.           The above e-filed document contains another signatory, Keith Grady,
who is an ECF User but whose User ID and Password will not be utilized in the
electronic filing of the document.  I declare that concurrence has been obtained
from the signatories to file this document with the Court. Pursuant to General
Rule No. 45, I shall maintain records to support this concurrence for subsequent
production for the Court if so ordered, or for inspection upon request by a
party until one year after final resolution of the action (including appeal, if
any).
3.           I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct on _________, 2013.
 
 

    /s/ Stuart L. Gasner       Stuart L. Gasner
Attorney for Defendant
and Counter-Plaintiff
ZOOVE CORPORATION
 

 
 
19

--------------------------------------------------------------------------------

 
 
ORDER OF DISMISSAL WITH PREJUDICE


 
CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With
Prejudice of all claims asserted between Plaintiff Single Touch Interactive,
Inc. and Zoove Corporation in this case, and the Court being of the opinion that
said motion should be GRANTED, it is hereby
 
ORDERED, ADJUDGED AND DECREED that all claims, counterclaims, or causes of
action asserted in this suit between Plaintiff Single Touch Interactive, Inc.
and Defendant Zoove Corporation , are hereby dismissed with prejudice to the
right of the parties to assert in the future any such claims.
 
It is further ORDERED that all attorneys’ fees and costs are to be borne by the
party that incurred them.
 
SIGNED  this __ day of _____________ 2013.
 
______________________________________
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
STIPULATED MOTION AND MEMORANDUM IN SUPPORT
TO VACATE CLAIM CONSTRUCTION ORDER
IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
 
 
 
21

--------------------------------------------------------------------------------

 


POLSINELLI LLP
WESLEY D. HURST (No. 127564) (whurst@polsinelli.com)
2049 Century Park East
Suite 2300
Los Angeles, CA  90067
Tel:   (310) 556-1801


POLSINELLI PC
GRAHAM L.W. DAY (No. 186553) (gday@polsinelli.com)
KEITH J. GRADY (No. 46757MO) (kgrady@polsinelli.com)
   (Admitted Pro Hac Vice)
100 S. 4th Street, Suite 1000
St. Louis, MO  63102
Tel:   (314) 889-8000
Fax:  (314) 622-6709


ATTORNEYS FOR PLAINTIFF
SINGLE TOUCH INTERACTIVE, INC.


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION


SINGLE TOUCH INTERACTIVE, INC.,
a Nevada corporation,
Plaintiff,
v.
ZOOVE CORPORATION,
a Delaware corporation,
Defendant.
Case No.: 4:12-CV-00831-YGR
 
MEMORANDUM  IN SUPPORT OF JOINT MOTION TO VACATE CLAIM CONSTRUCTION ORDER
 
 

 
Case No. 4:12-CV-00831-YGR
 
Memorandum in Support of Joint Motion to Vacate Claim Construction Order
 

 
 
 

--------------------------------------------------------------------------------

 
 
Plaintiff Single Touch Interactive, Inc. (“Plaintiff”) and Defendant Zoove
Corporation (“Defendant”) submit this Memorandum in support of their Joint
Motion to Vacate the Claim Construction Order dated July 17, 2013 (Dkt. No. 60)
and respectfully show the Court as follows:
 
INTRODUCTION
 
Plaintiff and Defendant have executed a Settlement Agreement in this
matter.  Pursuant to the terms of the Settlement Agreement, the parties
respectfully request that the Court’s Claim Construction Order dated July 17,
2013 (Dkt. No. 60) (“Claim Construction Order”) be vacated.
 
In the absence of the parties’ Settlement Agreement, there would remain
substantial issues to be litigated in this case among the
parties.  Notwithstanding the Court’s Claim Construction Order, additional
issues would remain to be litigated concerning Plaintiff’s claims for patent
infringement.  This includes the issues of the infringement of the patent as
well as the patent’s validity as is framed by the parties’ pleadings.
 
The continued litigation in this case would require substantial additional time,
resources and financial investment of the parties as well as significant
additional judicial resources of the Court.  And even once one or both of the
parties prevail on the issues in this case, the issues determined by the Court,
including the Claim Construction Order, would be subject to reconsideration
and/or appeal.  As a non-final order, the Claim Construction Order could be
reconsidered and revised by the Court or otherwise reviewed de novo and revised
on appeal.
 
Based on the Settlement Agreement, the parties have found a way to resolve all
of the claims and counterclaims herein without the necessity of the Court
further addressing the non-final Claim Construction Order or any other issues in
this case.  By the parties’ practical resolution, additional litigation in this
case, including issues of claim construction, need not continue.  Pursuant to
the Settlement Agreement, however, neither of the parties will have the
opportunity to seek additional review and reconsideration of the Claim
Construction Order with this Court and/or on appeal.  The joint motion to
vacate, therefore, is a significant factor to parties in the parties’ successful
resolution of this litigation.
 
Case No. 4:12-CV-00831-YGR
2
Memorandum in Support of Joint Motion to Vacate Claim Construction Order
 

 
 
 

--------------------------------------------------------------------------------

 
 
The agreed resolution of this litigation through settlement will conserve
significant resources of the parties and this Court, and thereby avoid
protracted litigation over issues including the Claim Construction Order,
damages, patent validity and infringement, as well as any appellate litigation
of such issues.
 
Upon the entry of an Order on the joint motion to vacate the Claim Construction
Order, the parties will execute and file a joint stipulation of dismissal of all
claims and counterclaims with prejudice.
 
AUTHORITY
 
“[A] district court may vacate its own claim construction order upon
settlement.” Cisco Systems, Inc. v. Telcordia Technologies, Inc., 590 F.Supp.2d
828, 830 (E.D. Tex. 2008) (citing Dana v. E.S. Originals, Inc., 342 F.3d 1320,
1328-29 (Fed. Cir. 2003) (Dyk, J., concurring) (discussing the mechanism through
which parties can prevent interim decisions in the litigation from having a
collateral estoppel effect in future litigations and suggesting the parties move
the district court to vacate its earlier decisions as part of a settlement)).
See also Lycos, Inc. v. Blockbuster, Inc., C.A. No. 07-11469-MLW, 2010 WL
5437226, at *2 (D. Mass. Dec. 23, 2010) (“[T]he court has the authority to
modify claim construction prior to the entry of a final judgment.”) (citing
Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1316
(Fed. Cir. 2010)); United States Gypsum Co. v. Pacific Award Metals, Inc., No. C
04-04941 JSW, 2006 WL 1825705, at *1 (N.D. Cal. July 3, 2006) (“In this case,
however, the claims construction order and order granting summary judgment were
interlocutory in nature and did not fully adjudicate the rights and claims of
the parties.  Thus, they can be vacated at any time prior to final judgment.”)
(citing Persistence Software, Inc. v. The Object People, Inc., 200 F.R.D. 626,
627 (N.D. Cal. 2001)).
 
Case No. 4:12-CV-00831-YGR
3
Memorandum in Support of Joint Motion to Vacate Claim Construction Order
 

 
 
 

--------------------------------------------------------------------------------

 
 
In patent cases, district courts have commonly vacated claim constructions
rulings when vacatur is related to a settlement. See, e.g., Persistence
Software, 200 F.R.D. 626; United States Gypsum, No. C 04-04941 JSW, 2006 WL
1825705 (vacating a previous claim construction order as part of settlement of
case); Cisco Systems, 590 F.Supp.2d 828 (same); Blockbuster, C.A. No.
07-11469-MLW, 2010 WL 5437226 (vacating partial summary judgment and patent
claim construction as part of a settlement agreement); Freedom Wireless, Inc. v.
Boston Communications Group, Inc., No. VO-00-12234 EFH, 2006 WL 4451477 (D.
Mass. Oct. 11, 2006) (same); TriQuint Semiconductor, Inc. v. Avago Technologies
Ltd., No. CV 09-1531-PHX-JAT, 2012 WL 1768084 (D. Ariz. May 17, 2012) (vacating
all previous orders (other than orders concerning the sealing of documents),
including claim construction orders and orders granting partial motions for
summary judgment, two months before jury trial as part of settlement).1
 
Public policy encourages the settlement of private disputes. See Blockbuster,
C.A. No. 07-11469-MLW, 2010 WL 5437226, at *3 (“As to the public interest,
vacatur in connection with settlement in this case will promote the orderly
operation of the federal judicial system.  Courts have granted vacatur based on
the public policy encouraging the settlement of private disputes.”) (citing
Freedom Wireless, 2006 WL 4451477, at *2).  To the extent that the public
interest favors the enforcement of court judgments, a vacatur of the Claim
Construction Order does not disrupt the orderly operation of the federal
judicial system because claim construction orders are not final. See Cisco
Systems, 590 F.Supp.2d at 830 (“Claim construction orders are not final and may
be altered by the court prior to, or during, trial....  The fact that a district
court’s Markman order is reviewed de novo by the Federal Circuit, resulting in a
reversal rate of forty percent according to some studies, cautions parties and
the public against excessive reliance on any district court’s construction.”);
TriQuint Semiconductor, No. CV 09-1531-PHX-JAT, 2012 WL 1768084, at *3;
Greatbatch Ltd., 599 F.3d. at 1316.
 

--------------------------------------------------------------------------------

1 In U.S. Bancorp Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18 (1994), the
Supreme Court held that courts of appeals could vacate a final judgment in
connection with settlement in “exceptional circumstances.” See 513 U.S. at 29.
Courts have applied the principles of Bancorp, analyzing the following factors
in deciding whether to enter a vacatur: (1) the public interest in the orderly
operation of the federal judicial system; (2) the parties’ desire to avoid any
potential preclusive effect; (3) the court’s resources that will be expended if
the case continues; and (4) the parties’ interest in conserving their resources.
Cisco Systems, 590 F. Supp. 2d at 830. Under this analysis, all of these factors
would weigh in favor of granting the joint motion to vacate the Claim
Construction Order in connection with the parties’ settlement of this case. Yet,
where the order that is sought to be vacated is interlocutory in nature, as is
the claim construction order here, a less rigid standard applies than with an
order vacating a final judgment.  See Persistence Software, 200 F.R.D. at 627.
 
Case No. 4:12-CV-00831-YGR
4
Memorandum in Support of Joint Motion to Vacate Claim Construction Order
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
“Further, it is not clear what preclusive effect the court’s Markman order has
on other courts.” Cisco Systems, 590 F.Supp.2d at 830 (detailing how some courts
apply collateral estoppel with claim constructions, while other “courts have
reasoned that settlements and non-appealed claim construction rulings are not
final judgments for collateral estoppel purposes.”).  Absent settlement, the
issues of claim construction in this matter would be far from final.  Further,
because the patents in this suit are not currently asserted in any other cases,
there is no concern regarding the impact of this vacatur on other
cases.  Accordingly, “[t]he strong public interest in the settlement of this
litigation and the conservation of judicial resources outweigh the benefit of
the limited collateral estoppel effect of the orders entered to date in this
case.” Cisco Systems, 590 F.Supp.2d at 831 (citing Dana, 342 F.3d at 1329).
 
The parties’ settlement of this litigation will preserve substantial resources
of the parties and the Court. Such settlements should be encouraged.
Accordingly, the parties respectfully request that the Court grant the joint
motion and enter an order vacating the Claim Construction Order dated July 17,
2013 (Dkt. No. 60).
 
Dated: ____________, 2013
Respectfully submitted,
 
POLSINELLI PC
 
By: Keith J. Grady 
KETH J. GRADY
 
Attorneys for Plaintiff
Single Touch Interactive, Inc.
 

 
Case No. 4:12-CV-00831-YGR
5
Memorandum in Support of Joint Motion to Vacate Claim Construction Order
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SERVICE


The undersigned hereby certifies that on _________________, 2013, the foregoing
was served via electronic mail and Federal Express to the following:


KEKER & VAN NEST LLP
Stuart L. Gasner
Winston Liaw
633 Battery Street
San Francisco, CA 94111
Tel: (415) 391-5400
sgasner@kvn.com
aramani@kvn.com
 
BINGHAM MCCUTCHEN LLP
Carlos P. Mino
1117 S. California Avenue
Palo Alto, CA  94304-1106
Telephone:  (650) 849-4400
Facsimile: (650) 849-4800
               carlos.mino@bingham.com
BINGHAM MCCUTCHEN LLP
Andrew B. Ellsworth
Three Embarcadero Center
San Francisco, CA  94111-4067
Telephone:  (415) 393-2000
Facsimile: (415) 393-2286
andrew.ellsworth@bingham.com
 

 

      /s/Keith J. Grady        
Keith J. Grad
 

 
 
Case No. 4:12-CV-00831-YGR
6
Memorandum in Support of Joint Motion to Vacate Claim Construction Order
 

 
 

--------------------------------------------------------------------------------



 






                                                                



